DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (2010/0100196).  
Regarding claim 1, Thompson et al. disclose a system (see at least figures 46-53B) for treating a patient presenting with a genetically associated chronic obstructive pulmonary disease, the system comprising: a self-recovering first coil implant (4601; see figure 46 and paragraph [0152]), wherein the first coil implant is configured to increase tension of a lung having alveolar damage caused by alpha-1 antitrypsin deficiency (AATD) and thereby improve breathing function of the lung; and a delivery system (see figures 50-53B) configured to deliver the first coil implant into an airway of 
Further regarding claim 1, Examiner notes here the limitations regarding alpha-1 antitrypsin deficiency damage and genetically associated chronic obstructive pulmonary disease are considered intended used limitations.  Examiner notes a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding claim 2, the delivery system further comprises: a catheter (5101) configured to function as a conduit to deliver the first coil implant to a targeted treatment area of the lung; a guidewire (5203) configured to guide the catheter to the targeted treatment area; and forceps (5010) configured to couple to a proximal portion of the first coil implant for controlling placement and release of the first coil implant at the targeted treatment area.
Regarding claim 3, the proximal portion comprises a straight, stand-off proximal tail (3702; Examiner notes further structural clarification here as to what is or is not considered a tail would be an effective way to overcome this rejection) to facilitate recapture and positioning of the first coil implant.
Regarding claim 4, the first coil implant is configured
Further regarding claim 4, Examiner notes here the limitations regarding AATD are considered intended used limitations.  Examiner notes a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding claim 5, the first coil implant comprises passivated nitinol (see at least paragraphs [0152] and [0165]).
Regarding claim 6, the coil implant has a length within a range from 100-150 mm (see paragraph [0177]) that allows for placement in a lower lobe of the lung for treatment of panacinar emphysema associated with AATD.
Further regarding claim 6, Examiner notes here the limitations regarding panacinar emphysema associated with AATD are considered intended used limitations.  Examiner notes a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding claim 7, the system further comprises a second coil implant (see at least paragraph [0061]), wherein the first coil implant is relatively weak so as to be adapted for implantation in a lower lobe of the lung and the second coil implant is relatively strong so as to be adapted
Regarding claim 8, the coil implant has a trailing proximal end (proximal ball 3702; see figure 46), and wherein the trailing proximal end has a smaller diameter than the rest of the coil implant (the ball is smaller than the overall diameter of the coil itself).
Regarding claim 9, the trailing proximal end is the most proximal 10mm of the coil implant (Examiner notes this claim does not limit the trailing proximal end to being only the proximal 10mm).
Regarding claim 10, the coil implant has a distal end and a proximal end (see figure 46), and wherein the distal end terminates with a distal smooth atraumatic ball (3702) and the proximal end terminates with a proximal smooth atraumatic ball (3702).
Regarding claim 11, the coil implant has a self-recovering geometry (see paragraph [0152]) configured to reside in an airway diameter with an inner diameter of about 2 mm distally and about 6 mm proximally.
Regarding claim 13, the delivery system further comprises forceps (5010), wherein the forceps is coupleable with a proximal end of the first coil implant (see figure 53A).
Regarding claim 16, Thompson et al. disclose a system (see at least figures 46-53B) for treating a patient presenting with a genetically associated chronic obstructive pulmonary disease, the system comprising: a self-recovering first coil implant (4601; see figure 46 and paragraph [0152]), wherein the first coil implant is configured to increase tension of a lung having alveolar damage caused by a genetic disorder and thereby improve breathing function of the lung; and a delivery system (see figures 50-53B) configured to deliver the first coil implant into an airway of the lung, wherein the delivery system comprises a cartridge (3801) configured to retain the first coil implant in 
Further regarding claim 16, Examiner notes here the limitations regarding a genetic disorder and genetically associated chronic obstructive pulmonary disease are considered intended used limitations.  Examiner notes a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding claim 17, the delivery system further comprises: a catheter (5101) configured to function as a conduit to deliver the first coil implant to a targeted treatment area of the lung; a guidewire (5203) configured to guide the catheter to the targeted treatment area; and forceps (5010) configured to couple to a proximal portion of the first coil implant for controlling placement and release of the first coil implant at the targeted treatment area.
Regarding claim 18, the system further comprises a second coil implant (see at least paragraph [0061]), wherein the first coil implant is relatively weak so as to be adapted for implantation in a lower lobe of the lung and the second coil implant is relatively strong so as to be adapted
Regarding claim 19, the coil implant has a length within a range from 100-150 mm (see paragraph [0177]) that allows for placement in a lower lobe of the lung for treatment of panacinar emphysema associated with AATD.
Further regarding claim 19, Examiner notes here the limitations regarding panacinar emphysema associated with AATD are considered intended used limitations.  Examiner notes a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (2010/0100196).  
Regarding claim 12, the cartridge (3801; see figure 38) comprises a cylinder with a Luer lock tip (3802).  Examiner notes the final sentence of paragraph [0183] notes the cartridge can be any known materials, but does not explicitly state it can be plastic.  However, Examiner contends plastics are known in the surgical art.  Examiner also notes it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the cartridge of Thompson et al. of plastic.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,537,334. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 2, 5, 6, 8-17, 19, and 20 are anticipated by the claims of the .
Instant Claim
Patent Claim
1
1
2
1, 8
5
2
6
3
8
4
9
5
10
6
11
7
12
9
13
1, 10
14
1
15
1
16
1
17
1, 8
19
3
20
1


Allowable Subject Matter
Claims 14, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or suggest the claimed treatment system of claims 1 and 16 in combination with the genetic diagnostic sample delivery system outlined in dependent claims 14 and 20.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Severson/Primary Examiner, Art Unit 3771